Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on December 09, 2019. Claims 1-21 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  Examiner suggests replacing the condition "if" to "when" for positive recitation of the claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 29, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitation “collaborative means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Benemann et al. US2020/0099872 (“Benemann”) in view of Ozog et al. US2020/0018618 (“Ozog”).

Regarding claim(s) 1, 8, 17. Benemann discloses a system and a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for sensor calibration, the method comprising: 
determining, by an ego vehicle in motion along a route, whether a sensor deployed thereon to facilitate autonomous driving needs to be calibrated (para. 84, e.g. . A trajectory and/or a route that avoids a collision between the vehicle and the obstacle may be determined based at least in part on the associated data. The vehicle may be controlled to move along the trajectory and/or route); 
receiving, at the ego vehicle, a calibration assistant package that includes information associated with a collaborative means present along the route and to be used to assist the ego vehicle to calibrate the sensor (para. 69, e.g. the image processing component(s) 602 receives, as input, a distorted image 604 (e.g., image data associated with a distorted image). In some examples, the distorted image 604 may be associated with an image frame having time data added with individual scan lines, e.g., by the timestamp component(s) 110, which may also be useful to perform image rectification, sensor calibration, cross-modal calibration); and 
identifying, based on the information, the collaborative means along the route when the ego vehicle is in a vicinity of the collaborative means in order to capture a target present on the collaborative means to enable calibration of the sensor (para. 69, e.g. the image processing component(s) 602 may be configured to perform image processing on images. In example 600, the image processing component(s) 602 receives, as input, a distorted image 604 (e.g., image data associated with a distorted image). In some examples, the distorted image 604 may be associated with an image frame having time data added with individual scan lines, e.g., by the timestamp component(s) 110,).
Benemann does not explicitly disclose sending, if it is determined that the sensor needs to be calibrated, a request for assistance in collaborative calibration of the sensor, wherein the request includes at least a first position of the ego vehicle on the route and a first configuration of the sensor with respect to the ego vehicle; 
Ozog teaches another sensor calibrations system and method. Additionally determining that the sensor needs to be calibrated, a request for assistance in collaborative calibration of the sensor, wherein the request includes at least a first position of the ego vehicle on the route and a first configuration of the sensor with respect to the ego vehicle (fig. 3, para. 46-para. 47, e.g. dynamically calibrating sensors of the vehicle 100 using an annotated map and determining the suitability of locations for calibration will be discussed in relation to FIG. 3. FIG. 3 illustrates a flowchart of a method 300 that is associated with annotating locations within a map according to the suitability for calibrating.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Benemann by incorporating the applied teaching of determining that the sensor needs to be calibrated as taught by Ozog for improving calibration of a vehicle by logging the suitability of various locations for performing calibration processes and then leveraging the knowledge of the locations within the map to calibrate the sensors when needed.  

Regarding claim(s) 2, 9, 16. Benemann in view of Ozog further teaches wherein the collaborative means is an object visible from the sensor when the ego vehicle is in the vicinity (Fig. 1, illustrates a captured image 114 in front of the vehicle).

Regarding claim(s) 3, 10, 17. Benemann in view of Ozog further teaches wherein the object includes one of a billboard, a building, and a structure located on a side of the route (Fig. 2, illustrates a captured image 118 slightly to the side of the vehicle.)

Regarding claim(s) 4, 11, 18. Benemann in view of Ozog further teaches wherein the side is determined based on the first configuration of the sensor which specifies a position of the sensor with respect to the ego vehicle (Fig. 2, illustrates a captured image 118 slightly to the side of the vehicle.)

Regarding claim(s) 5, 12, 19. Benemann in view of Ozog further teaches wherein the calibration assistance package includes further information defining the vicinity which provides an operable range between the ego vehicle and the collaborative means (para. 26, e.g. the environment 100 may include one or multiple features, components, and/or functionality of examples described herein with reference to FIGS. 2-11.).

Regarding claim(s) 6, 13, 20. Benemann in view of Ozog further teaches wherein the target present on the collaborative means is positioned in such a way that it is visible by the sensor when the ego vehicle is within the vicinity (para. 107, e.g. the planning component 1124 can determine a path for the vehicle 1102 to follow to traverse through an environment. For example, the planning component 1124 can determine various routes and trajectories and various levels of detail. For example, the planning component 1124 can determine a route to travel from a first location (e.g., a current location) to a second location (e.g., a target location)).

Regarding claim(s) 7, 14, 21. Benemann in view of Ozog further teaches wherein the target includes features that the ego vehicle is to extract from sensor information of the target captured by the target; and the features are used to calibrate the sensor (para. 26, e.g. FIG. 1 illustrates an example environment 100 that includes a vehicle 102 having one or more timestamp components for adding time data to scan lines of an image frame (e.g., of a rolling shutter image capture), in accordance with examples of the disclosure. In some examples, the environment 100 may include one or multiple features, components, and/or functionality of examples described herein with reference to FIGS. 2-11.).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666